Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "rocker" in claim 1 is a relative term which renders the claim indefinite.  The term "rocker" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As best as can be understood by the Examiner, the term “rocker” is interpreted to encompass any element that “rocks”/pivots/rotates/etc.
Further regarding claim 10, it appears the shaft is of the swivel joint, not the rod. It appears claim 10 should instead recite “The linkage assembly of claim 9, wherein the swivel tie rod includes a swivel joint between a yoke forming the second U-joint and a shaft of the swivel joint enables the yoke to rotate about a longitudinal axis of the shaft.”
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowers US 2020/0047874.

Regarding claim 1, Bowers discloses a linkage assembly for coupling a hinged panel of an aircraft wing and a flap of the aircraft wing, the linkage assembly comprising: 
a flap follower arm (the rod of actuator 310 figures 3A-3C) coupled between a spoiler support beam (352) and the flap (360); 
a rocker (330); 
a panel link coupled between the hinged panel and the rocker (320); and 
a cross-bar link coupled between the flap follower arm and the rocker (body/tube of actuator 310), the flap follower arm, the cross-bar link, the rocker, and the panel link being configured to coordinate adjustment of positions of the hinged panel and the flap relative to each other as the flap is moved (as summarized in figures 3A-3C).

Regarding claim 2, Bowers discloses the linkage assembly of claim 1, wherein the rocker is rotatably coupled to the spoiler support beam (as best understood by the Examiner and clearly shown in figures 3A-3C as at least indirectly coupled to the spoiler support beam and inherently rotates to accommodate rotation of actuators 310 and 320).



Regarding claim 4, Bowers discloses the linkage assembly of claim 3, wherein the cross-bar link extends in a longitudinal direction along the spoiler support beam (as at least shown in figure 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers.

Regarding claim 5, Bowers teaches the linkage assembly of claim 2, but does not specify wherein the rocker includes a first arm and a second arm, and wherein the cross-bar link is coupled to the first arm and the panel link is coupled to the second arm.
However, bracket attachments to enhance a safe connection of elements is well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide a bracket attachment in the “middle” of the rocker/fluid line (as indicated in annotated figure 3A below), in order to reduce unwanted/unsafe movement of the rocker/fluid line. Such attachment would thus provide the recited first and second arms coupled in the recited arrangement.

    PNG
    media_image1.png
    420
    700
    media_image1.png
    Greyscale


Regarding claim 6, Bowers teaches the linkage assembly of claim 5, wherein the rocker is rotatably coupled to the spoiler support beam at an intersection of the first and second arms (as described in the claim 5 rejection).

Regarding claim 7, Bowers teaches the linkage assembly of claim 1, wherein the hinged panel is rotatably coupled to the spoiler support beam via a first bracket (inherent to those with ordinary skill in the art), the flap follower arm is rotatably coupled to the spoiler support beam via a second bracket (as shown at least indirectly coupled), but does not teach the rocker is rotatably coupled to the spoiler support beam via a third bracket.
Such arrangement of an additional bracket however, would have been obvious (see claim 5 rejection). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide a bracket attachment in the “middle” of the rocker/fluid line, in order to reduce unwanted/unsafe movement of the rocker/fluid line. 

Regarding claim 8, Bowers teaches the linkage assembly of claim 1, wherein the flap follower arm includes a link (as previously described), wherein the link has a first end and a second end opposite the first end (inherently shown), wherein the first end of the link is rotatably coupled to the spoiler support beam (as least indirectly); but does not specify a swivel tie rod, and wherein the swivel tie rod is coupled between the second end of the link and the flap.


Regarding claim 9, Bowers teaches the linkage assembly of claim 8, wherein the swivel tie rod has a first end and a second end opposite the first end (being inherent), the first end of the swivel tie rod is coupled to the second end of the link (as previously taught), and the second end of the swivel tie rod is coupled to the flap (as previously taught); but does not specify the couplings being via U-joints.
However, U-joints are extremely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate such elements as recited, in order to enable such versatile folding/storage/extending function capabilities of the flap/spoiler arrangement, which is the well-known function of U-joints, etc.

Regarding claim 11, Bowers teaches the linkage assembly of claim 1, but does not teach wherein the flap follower arm includes a spring pack between the flap follower arm and the cross-bar link.
However, springs within such types of actuators is extremely well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate such spring, in order to enhance the actuator functions in such well known ways, etc.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious the combination of limitations recited in claims, 10, 9, 8, and 1; particularly, the arrangement of the swivel joint, yoke, and specific movement of the yoke in relation to the remaining elements of the linkage assembly, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644